W1LLTAMS and STOVER, JJ.,
dissent, on the ground that the court had no power to refer the case, because no motion for a refer*1142enee was made and no notice of intention to have a reference was given to the co-respondents; that there was no consent to the order directing the reference by either of the co-respondents, the plaintiff, or the defendant; and that all the parties have an absolute right to a trial by jury.
WILLIAMS, J.,
also dissents, on the further ground that, under the circumstances of this litigation and of the former litigation between the parties, no allowance of alimony should be made, and that the amount allowed for expenses should not exceed $100.